Citation Nr: 1636395	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date prior to February 24, 2011, for the award of service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in February 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2014, at which time the Board remanded the hepatitis C claim for additional development.  That development having been completed, that claim has been returned to the Board at this time for further appellate review.  

In the July 2014 decision, the Board additionally remanded claims for increased evaluation and an earlier effective date for the award of service connection for the Veteran's diabetes mellitus for issuance of a statement of the case as to those issues under Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that, prior to its July 2014 remand, the AOJ had already issued a statement of the case as to the increased evaluation claim for diabetes mellitus in September 2012; the Veteran did not submit a timely substantive appeal as to that issue.  Consequently, the Board does not have jurisdiction over that claim and the increased evaluation claim for diabetes mellitus will no longer be addressed in this decision.  

As a final matter, in compliance with the Board's remand instructions in July 2014, the AOJ issued a statement of the case as to the claim for an earlier effective date for the award of service connection for diabetes mellitus in August 2015.  While the Board is unable to find a substantive appeal, VA Form 9, as to that issue of record after the issuance of that statement of the case, in the December 2015 Certification of Appeal, VA Form 8, the AOJ indicated that issue was being certified to the Board at that time.  In light of that certification, the Board finds that it currently has jurisdiction over the earlier effective date claim for the award of service connection for the Veteran's diabetes mellitus.  


FINDINGS OF FACT

On July 25, 2016, VA was notified that the Veteran died in July 2016.


CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice of the Veteran's death in July 2016.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


